Citation Nr: 1546658	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for traumatic brain injury with cognitive dysfunction; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for a left shoulder disability, claimed as secondary to traumatic brain injury with cognitive dysfunction.

3.  Entitlement to service connection for a right leg disability, claimed as secondary to traumatic brain injury with cognitive dysfunction.

4.  Entitlement to service connection for scars on the back, claimed as secondary to traumatic brain injury with cognitive dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the RO that found new and material evidence to reopen a claim for service connection for traumatic brain injury with cognitive dysfunction, and denied service connection on the merits; and denied service connection for a left shoulder disability, for a right leg disability, and for scars on the back.  The Veteran timely appealed.

Regardless of the RO's action, the Board is required to make its own determination on the question of reopening a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for service connection for traumatic brain injury with cognitive dysfunction; and the issues of service connection for a left shoulder disability, for a right leg disability, and for scars on the back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In July 1975, the RO denied the Veteran's claim for service connection for a skull injury.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the July 1975 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for traumatic brain injury with cognitive dysfunction, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's July 1975 denial is new and material; and the claim for service connection for traumatic brain injury with cognitive dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claim at issue herein is reopened, the duty to notify and assist need not be addressed at this time as any error is non-prejudicial.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that aggravation of any pre-existing injury essentially meant permanently worsening beyond the natural progress.  Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing. 

II.  Petition to Reopen Claim for Service Connection for
Traumatic Brain Injury with Cognitive Dysfunction 

The RO originally denied service connection for a skull injury in July 1975 on the basis that the disability was noted on entrance examination; and that the Veteran did well until he began to wear a helmet and developed headaches, which precluded him from the performance of his duties.  

The evidence of record at the time of the last denial of the claim in July 1975 included the Veteran's service treatment records and his Form DD214.

Service treatment records at the time of enlistment in November 1973 showed no defects.  On a "Report of Medical History" completed by the Veteran at that time, he reported head injuries at younger age.  The examiner noted skull fracture, craniotomy and debridement as a child, without sequelae.  A Medical Board report reflects that the Veteran, at age 6, was hit by sheetrock above the left eye, which penetrated intra-cranially.  He incurred a compound depressed skull fracture and was hospitalized.  Elevation of the depressed skull fracture in the left frontal area was performed, and a residual cranial defect remained in the left frontal bone.  Records show that the cranial defect gave the Veteran no difficulty, although he had a written doctor's order not to engage in athletics in high school.  The Veteran did well in active service during basic training, and then developed increasing headaches whenever he wore a helmet.  Records show that the headaches were severe enough to preclude adequate performance of his duties.  It was noted that the scar and the defect from the craniectomy lay immediately under the helmet band on the left side.  Skull X-rays revealed a defect in the left frontal bone measuring 1.5 centimeters in length by 1.5 centimeters in width, for a total of 2.25 centimeters. 

Service treatment records include a certificate relative to a full and fair hearing before a physical evaluation board, dated in May 1974, reflecting that the Veteran suffered from encephalopathy due to trauma, compound depressed skull fracture, (headaches) due to defect, skull, acquired, left frontal bone, which existed prior to entry.  The Veteran was found unfit for further service by reason of physical disability and was discharged.

Based on this evidence, the RO concluded in July 1975 that the Veteran's physical disability was neither incurred in nor aggravated by active service.  The Veteran was informed of the RO's denial in August 1975, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).  In December 1978, the Veteran sought compensation for the skull fracture and headaches.  The RO informed him during that same month that he must submit evidence showing an increase in severity no later than one year from the date of the letter.  The Veteran did not respond and thereby abandoned the claim pursuant to 38 C.F.R. § 3.158.

The present claim was initiated by the Veteran in April 2010.  The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 1975 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 1975 includes a May 1983 Emergency Room record and discharge summary, showing that the Veteran had been struck by a car and that he suffered multiple trauma, abrasions, lacerations, and fracture of the right tibia/fibula; statements by the Veteran in April 2010 revealing that he continued to have blackouts post-service; an August 2010 VA examination report; and a July 2015 hearing transcript.

The August 2010 VA examination report includes the examiner's opinion that there is no medically logical connection between the head injury at age 6 and the syncopal episodes (described as headaches by the Medical Board) while wearing a helmet in active service; and there is no connection between a head injury at age 6 and disabilities of the right leg, left shoulder, and the scars on the Veteran's back. 

In July 2015, the Veteran testified that wearing the helmet in active service caused red splotching and it rubbed against the injury; and that he did not specifically have headaches, but would lose consciousness.  He testified that he had no history of seizures prior to active service.  The Veteran also testified that he had "blacked out" at the time when he injured his left shoulder; and also at the time when he was struck by a car, and injured his right leg and also scarred his back.  The Veteran testified that he had no problems with his head injury prior to active service, and that he continued to have problems with blackouts intermittently since his service discharge.  He now contends that his physical disability was aggravated during active service.  The Veteran also testified that, at age 59, he was diagnosed with multiple sclerosis and was placed on Social Security disability.
 
Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The Board finds the newly submitted evidence is also relevant and includes findings of traumatic brain injury; and testimony of the Veteran as to his initial blackout in active service, and as to continuing having blackouts post-service.  Given the presumed credibility of the Veteran's testimony, such evidence raises a reasonable possibility of substantiating the claim for service connection as it tends to show currently recurring symptoms following discharge from service.   

Hence, the Veteran's application to reopen the claim for service connection for traumatic brain injury with cognitive dysfunction must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen a claim for service connection for traumatic brain injury with cognitive dysfunction.


REMAND

Records

The Veteran testified that he received treatment from Dr. Applegate, beginning in 2014, and reported that the physician ordered a CT scan of the brain.  He also reported injuring his left shoulder, and undergoing surgery for a full shoulder dislocation in the 1980's.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to the multiple sclerosis and pertaining to the left shoulder dislocation and surgery.

In July 2015, the Veteran testified that he was awarded Social Security benefits based upon disability in 2014.  The medical evidence that is used by SSA to award disability benefits, the SSA determination itself, and the evidence considered should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

In addition, VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  In this regard, the Veteran testified that he was treated at the VA Medical Center in Philadelphia and had surgery there in the 1970s.  

Traumatic Brain Injury with Cognitive Dysfunction 

The Veteran contends that his traumatic brain injury with cognitive dysfunction had its onset in active service, or is the result of aggravation of a pre-existing disease or disability in active service.  

As noted above, the Veteran's enlistment examination in November 1973 revealed no defects.  On a "Report of Medical History" completed by the Veteran at that time, he reported head injuries at younger age.  The examiner noted skull fracture, craniotomy and debridement as a child, without sequelae.  No disability was found on examination.

Subsequent service treatment records show that the Veteran developed increasing headaches whenever he wore a helmet, which were severe enough to preclude adequate performance of his duties.  It was noted that the scar and the defect from the craniectomy lay immediately under the helmet band on the left side.  Records show that the Veteran suffered from encephalopathy due to the defect of the left frontal bone, which existed prior to entry; and he was found unfit for further service by reason of physical disability.

In July 2015, the Veteran testified that he did not specifically have headaches, but would lose consciousness; and that he had no history of seizures prior to active service, and that he continued to have problems with blackouts intermittently since his service discharge.  The Veteran later was diagnosed at age 59 with multiple sclerosis.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322.

The report of an August 2010 VA examination includes a diagnosis of severe traumatic brain injury with cognitive dysfunction, which is not service-connected.  The examiner noted that the head injury occurred 12 years prior to active service, and that active service did not make the problem worse.  The examiner opined that the syncopal episodes in active service were not a continuation of symptoms which started in active service, caused by, a result of, aggravated by, or aggravated beyond its natural progression by the head injury at age 6. The rationale, however, indicated that there was no medically logical connection between the head injury at age 6 and the syncopal episodes (described as headaches in his medical board) while wearing a helmet in the service.  As the rationale does not address aggravation, further medical inquiry is warranted.   
 
Left Shoulder Disability, Right Leg Disability, and Scars on the Back

In July 2015, the Veteran testified that his left shoulder disability, his right leg disability, and his scars on the back happened during a blackout and are thus secondary to traumatic brain injury with cognitive dysfunction.

With regard to the Veteran's claims for secondary service connection, they are "inextricably intertwined" with the remanded traumatic brain injury with cognitive dysfunction claim, as they are so closely tied together that a final decision cannot be rendered unless all issues have been considered).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

While further delay of this case is regrettable, due process considerations require such action. Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request any outstanding non-VA treatment records, including from Dr. Applegate including the results of a CT scan of the brain; and that pertain to a left shoulder dislocation and surgery in the 1980's; and associate them with the Veteran's electronic claims file. 

2.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records used as a basis of the award, and any recent evaluations.

3.  Obtain and associate with the Veteran's claims file, all outstanding VA treatment records, including those from:

 	a.  the Salisbury VAMC; and

   b.  the Philadelphia VAMC dating from June 1974.  

4.  Schedule the Veteran for a VA examination concerning his claim for traumatic brain injury with cognitive dysfunction.  The electronic claims folder must be made available to the examiner and the examination report should indicate this was accomplished.

For any current disability identified, the examiner is requested to determine the following: 

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had a traumatic brain injury that pre-existed active service.

b.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If service connection is granted for traumatic brain injury with cognitive dysfunction, undertake any additional development required to adjudicate the secondary service connection issues for a left shoulder disability and for a right leg disability and for scars on the back.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


